DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 40 and 61-70 in the reply filed on 02/01/2021 is acknowledged.

Claims 1, 40 and 51-70 are pending.  Claims 1 and 51-60, drawn to a non-elected invention, are withdrawn from consideration.  Claims 40, and 61-70 are examined on the merits.

Claim Objections
Claims 65 and 67 are objected to because of the following informalities: 
 	in claim 67, "pH in a of range" should be written "in a range"; "is a pH is in a range" should be written "is a pH in a range"; and 
in claim 65, “molecule ion” should be “molecule or ion”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40 and 61-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 61 adds the limitations of “subjecting the one or more mutant polypeptides to a third assay … and a fourth assay…”. It is not clear whether the third assay and fourth assays are intended to be two different assays, or the same assay run under different conditions, or the first or second assays.
Claim 69 is drawn to the method of claim 40, and recites the additional limitation that “the polypeptide is a non- naturally occurring mutant polypeptide evolved from a parent polypeptide”. It is not clear if “the polypeptide” refers to the parent polypeptide of claim 40, the one or more mutant polypeptides of claim 40 step (ii), or the selected conditionally active polypeptides of claim 40 step (iii).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40, 62, 63, 68 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,709755B2 in view of Youn and Simon (Bioinformatics, 2011, Vol. 27, pp. 175-181). 
Claim 40 is drawn to a method of producing a conditionally active polypeptide comprising (i) mutating a parent polypeptide to produce one or more mutant polypeptides; (ii) determining the activity of the one or more mutant polypeptides using an assay under two different conditions (first assay and second assay), in both cases the conditions include the presence of a molecule or ion with a molecular weight of less than 100 a.m.u.; (iii) obtaining conditionally active polypeptides by selecting mutant polypeptides that have a ratio of activity in the first assay compared to the second assay of at least 3.0.
Claim 62 is drawn to the method of claim 40 wherein the ratio of the activity in the first assay to the activity in the second assay is at least 4.0.
Claim 63 is directed to the method of claim 40, wherein the molecule or ion is selected from the group consisting of bicarbonate, acetate, lactate, bisulfate, hydrogen sulfide, ammonium, and sodium sulfide.
Claim 68 is drawn to the method of claim 40, wherein the polypeptide is an antibody, a single chain antibody, or an antibody fragment, and the activity is a binding activity to an antigen.

For the purposes of compact prosecution, it will be assumed the “the polypeptide” refers to a mutant polypeptide corresponding to step (iii) of claim 40.
Claim 1 of US Patent 8,709755B2 teaches a method preparing a conditionally active antibody (a polypeptide) by (i) selecting a wild-type antibody; (ii) evolving the DNA which encodes the antibody to create mutant DNAs; (iii) expressing the mutant DNAs to obtain at least one mutant antibody; (iv) assaying activity in a normal physiological condition that includes pH and an aberrant condition that includes pH; (v) selecting a mutant antibody that exhibits a decrease in binding activity under the normal condition and an increase in binding activity in the aberrant condition compared to the wild-type antibody. Section 804 IIb of the M.P.E.P. states
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).
The ‘755 patent defines evolving as using one or more methods of mutagenesis to generate a novel polypeptide (col. 7, lines 49-54).
Youn and Simon teach that different types of mutations can have different impact on proteins and that non-silent mutations include missense mutations which change an amino acid to another, non-sense mutations which change an amino acid to a stop codon, mutations in splice sites and insertions or deletions (page 175, col. 2, lines 3-9 of the 4th full paragraph). Youn and Simon teach that changes in amino acid sequence resulting from non-silent mutations have the potential to impact protein function (page 175, col.2, 5th full paragraph).  
Thus it would have been prima facie obvious to mutate the DNA encoding the wild-type antibody of the ‘755 claims and express the mutated DNAs encoding mutant antibodies comprising a mutation of at least one amino acid.  This would fulfill the requirement of instant claim 40, section (i) and the limitation of instant claim 69.   
Claim 1 section iv of the ‘755 patent teaches that the mutant antibody and the wild-type antibody are subjected to assays under normal pH and aberrant pH which meets the limitation of claim 40 (ii) for a first assay in the presence of a ion which is H+ and a second assay in the presence of an ion which is H+

The claims of the ‘755 patent do not specifically teach that the one or more selected antibodies have a ratio of activity in the first or second assay of at least 3.0 required in claim 40, or a ratio of activity in the first or second assay of at least 4.0 required in claim 62.
However, a ratio of 3.0 or 4.0 in activity between the two conditions is an obvious variant of the limitation of claim 1(v) of 8,709755B2.
	Regarding claim 63, it would be obvious to include bicarbonate ion in both the first (aberrant) and second (physiological conditions). It would be obvious because bicarbonate ion is universally present in bodily fluids.

Claims 40, 62, 63, and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-26 and 30 of U.S. Patent No. 9,637,734B2 in view of Youn and Simon (Bioinformatics, 2011, Vol. 27, pp. 175-181). 
Claim 1 of 9,637,734 is drawn to a method of preparing a conditionally active enzyme, the claim teaching the steps of (i) evolving DNA which encodes a wild-type mammalian enzyme using one or more evolutionary techniques to produce mutant DNAs; (ii) expressing the mutant DNAs to obtain at least one mutant enzyme which exhibits (a) decreased activity in a assay under normal physiological conditions corresponding to normal physiological conditions that is within a normal range of physiological conditions at the site of administration of the protein, or corresponding to a tissue or organ at the site of action; and (b) increased activity in an assay  under aberrant conditions that deviate from the normal range of physiological conditions at the site of administration or site of action of the protein wherein normal physiological conditions and aberrant physiological conditions are selected from a group including pH or electrolytes, which meets the limitation of claim 40(ii) for a first and second assay under conditions of an ion.
Section (ii) of claim 40 requires that evolving the parent polypeptide requires mutating at least one amino acid to produce one or more mutant polypeptides.  Claim 1 of the ‘734 patent does not specifically state that the mutant DNAs result in mutant polypeptide comprising at least one mutated amino acid relative to the parent polypeptide.

The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).
The ‘755 patent defines evolving as using one or more methods of mutagenesis to generate a novel polypeptide (col. 7, lines 49-54).
Youn and Simon teach that different types of mutations can have different impact on proteins and that non-silent mutations include missense mutations which change an amino acid to another, non-sense mutations which change an amino acid to a stop codon, mutations in splice sites and insertions or deletions (page 175, col. 2, lines 3-9 of the 4th full paragraph). Youn and Simon teach that changes in amino acid sequence resulting from non-silent mutations have the potential to impact protein function (page 175, col.2, 5th full paragraph).  
Thus it would have been prima facie obvious to mutate the DNA encoding the wild-type mammalian enzyme of the ‘734 claims and express the mutated DNAs encoding mutant enzymes comprising a mutation of at least one amino acid in the expectation that the mutant enzymes comprising at least one amino acid change will exhibit a modified function relative to the wild type enzyme.  This would fulfill the requirement of instant claim 40, section (i) and the limitation of instant claim 69.   
Thus it would have been prima facie obvious to mutate the DNA encoding the wild-type enzyme of the ‘734 claims resulting in the mutation of at least one amino acid in the encoded at least one amino acid to produce mutant enzyme having one or more amino acid changes relative to wild type.  This would fulfill the requirement of instant claim 40, section (i) and claim 69.
The claims of the ‘734 patent do not specifically teach that the one or more selected enzymes have a ratio of activity in the first or second assay of at least 3.0 required in claim 40, or a ratio of activity in the first or second assay of at least 4.0 required in claim 62.  However, a ratio of 3.0 or 4.0 in activity between the two conditions is an obvious variant of the limitation of claim 1(iii) of 9,637,734B2.
	Regarding claim 63, it would be obvious to include bicarbonate ion in both the first (aberrant) and second (physiological conditions). It would be obvious because bicarbonate ion is universally present in bodily fluids.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40, 62-70 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kodandapani, et al. (US 2012/0108455A1), as evidenced by the CRC Handbook ("Selected Values of Thermodynamic Quantities for the Ionization Reactions of Buffers in Water," in CRC Handbook of Chemistry and Physics, 101st Edition (Internet Version 2020), John R. Rumble, ed., CRC Press/Taylor & Francis, Boca Raton, FL).
Claim 40 is drawn to a method of producing a conditionally active polypeptide comprising (i) mutating a parent polypeptide to produce one or more mutant polypeptides; (ii) determining the activity of the one or more mutant polypeptides using an assay under two different conditions (first assay and second assay), in both cases the conditions include the presence of a molecule or ion with a molecular weight of less than 100 a.m.u.; (iii) obtaining conditionally active polypeptides by selecting mutant polypeptides that have a ratio of activity in the first assay compared to the second assay of at least 3.0.
For the purposes of compact prosecution, the first and second assays will be assumed to be the same type of assay, measuring the same type of activity, run under different conditions.
Claim 62 is drawn to the method of claim 40 wherein the ratio of the activity in the first assay to the activity in the second assay is at least 4.0.
Claim 63 is directed to the method of claim 40, wherein the molecule or ion is selected from the group consisting of bicarbonate, acetate, lactate, bisulfate, hydrogen sulfide, ammonium, and sodium sulfide.

Claim 65 is drawn to the method of claim 40, wherein the first and second conditions are pH and the molecule or ion has a pKa between the pH of the first condition and the pH of the second condition.
Claim 66 is drawn to the method of claim 40, wherein the first and second conditions are pH and the molecule has a pKa of greater than 6.2 and less than 7.2.
Claim 67 is drawn to the method of claim 40, wherein the first condition is a pH in the range of 5.5 - 7.2, and the second condition is a pH in the range of 7.2 -7.6.
Claim 68 is drawn to the method of claim 40, wherein the polypeptide is an antibody, a single chain antibody, or an antibody fragment, and the activity is a binding activity to an antigen.
Claim 69 is drawn to the method of claim 40, wherein the polypeptide is a non-naturally occurring mutant polypeptide evolved from a parent polypeptide.
For the purposes of compact prosecution, it will be assumed the “the polypeptide” refers to a mutant polypeptide corresponding to step (iii) of claim 40.
Claim 70 is drawn to the method of claim 69 wherein the mutant polypeptide has a higher proportion of charged amino acid residues than the parent polypeptide.
Regarding claims 40, 62, 63, 67, and 69, Kodandapani, et al. generated a library of mutants (one or more non-naturally occurring mutant polypeptides) from a parent polypeptide (Erbitux®; page 47, [0447], lines 1-3). The mutant polypeptides of the library were assayed for activity under two different conditions, comprising pH values of 6.0 and 7.4 (page 47, [450], lines 1-4). Both assay conditions comprised lactic acid (found in solution as a mixture of lactic acid and lactate ion at these pH values; page 46, [0441], lines 1-8) and bicarbonate (page 46, [0442], lines 1-2). Mutant polypeptides were isolated with greater activity in the first assay than the second, and vice versa (page 47, [450], lines 6-10). The method of Kodandapani, et al. provides for ratios of activity in the two conditions of ≥ 4 (page 1, [0010], lines 9-12; page 108, claim 44).
Regarding claims 64-66, bicarbonate (HCO3-) ion has a pK of 6.35 (see CRC Handbook, page 2, under “Carbonate”). The difference between the pH of the first condition of Kodandapani 
Regarding claim 68, Erbitux® is an antibody, and the assay used by Kodandapani et al. measured binding of Erbitux® to its cognate antigen, the extracellular domain of EGFR (page 46, [0443], lines 1-8), meeting the limitations of claim 68.
Regarding claim 70, the method of Kodandapani et al. includes the introduction of charged residues, particularly histidine, at positions adjacent to a critical residue (paragraph [0280], lines 13-18). This would increase the proportion of charged residues in the mutant polypeptide relative to the parent, meeting the limitation of claim 70.

Claims 40, 62,and  64-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schröter et al. (Schröter, C., Günther, R., Rhiel, L. et al. (2015) mAbs 7(1): 138-151) as evidenced by the CRC Handbook ("Selected Values of Thermodynamic Quantities for the Ionization Reactions of Buffers in Water," in CRC Handbook of Chemistry and Physics, 101st Edition (Internet Version 2020), John R. Rumble, ed., CRC Press/Taylor & Francis, Boca Raton, FL).
	Schröter et al. used adalimumab (an antibody) as the parent polypeptide and generated a library of mutant polypeptides by randomly substituting histidines for the each amino acid in the polypeptide sequence responsible for binding the antigen so that on average, three of the normal amino acids in the parent were converted to histidine in each member of the library (page 139, column 2, Construction of libraries, lines 1-12). Separate libraries of mutants were constructed for each of the polypeptide chains that combine to form adalimumab. They selected members of the libraries that bind rhTNF (the cognate antigen of adalimumab) tightly at pH 7.4 (first assay), and loosely at pH 6.0 (second assay; page 140, first column, last four lines; continued on second column, lines 1-8). The assays were carried out in a medium (PBS; page 148, first column, Screening of libraries, lines 5-7) which contains dihydrogen phosphate ions (molecular weight 97 a.m.u.). Three of the mutant polypeptides isolated by Schröter et al. had much lower affinity for antigen (activity) at pH 6 as compared to the parent (as can be seen by the increased rate of release of antigen, kd, at pH 6; see page 144, Table 1). This meets the limitations of claims 40, 62, 67, 68, 69.
2PO4-) has a pKa of 7.198 (see CRC Handbook, page 2, under “Phosphate”), which differs from the pH of Schröter et al.’s first assay by less than the smallest value (0.5) listed in claim 64.
	Regarding claim 70, as can be seen in Figures 1A and 1B (page 140), in each of the analyzed mutant polypeptides, PSV#1, PSV#2, and PSV#3, some neutral amino acids in the sequence have been replaced with histidine residues, resulting in polypeptides with a higher proportion of charged residues than the parent. This meets the limitation of claim 70.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 40, 61-70 are rejected under 35 U.S.C. 103 as being unpatentable over Kodandapani, et al. (US 2012/0108455A1) as evidenced by the CRC Handbook of Chemistry and Physics, 101st Edition (Internet Version 2020), John R. Rumble, ed., CRC Press/Taylor & Francis, Boca Raton, FL).
Claim 61 is drawn to the method of claim 40, wherein step (ii) further comprises determining the activity of the mutant polypeptides in an assay under the first condition in the absence of the molecule or ion (third assay) and under the second condition in the absence of the molecule or ion (fourth assay); and step (iii) further comprises selecting mutant polypeptides that have a ratio of activity in the third assay to the fourth assay of less than 3.0.
Kodandapani teaches the limitations of claims 40 and 62-70 as stated above, wherein anti-EGFR variant antibodies were screened for binding to target protein under conditions including low pH and elevated lactic acid (12-20 mM) to simulate the binding conditions in the extracellular matrix within a tumor microenvironment (lines 1-6 of paragraph [0441]).  The lactic acid of Kodandapani meets the requirement of “the molecule” in claim 40.  Kodandapani teaches that simultaneously, conditions that simulate normal physiology were  tested, including 1mM lactic acid and pH 7.4 (paragraph [0441], lines 6-8) in order to identify variant antibodies that preferentially bind to the target antigen in the tumor microenvironment rather than under normal physiological conditions.  The change from 12-20 mM of lactic acid to 1 mM of lactic acid meets the requirement of “in the absence of the molecule” in claim 61 because  lactic acid molecules are absent at 1 mM relative to the condition of 12-20 mM.  The assays carried out at pH 6 and pH 7.4 in 1 mM lactic acid meet the requirement of the third assay under the first condition in the absence of lactic acid and the fourth assay under the second condition in the absence of lactic acid.
Kodandapani teach that mutant antibodies  having a ratio of greater than 3.0 in the first and second assay are selected (claim 44) based on binding to target antigen at pH 6 and 12-20mM lactic acid simulating a tumor microenvironment (paragraph [0441]).  Kodandapani teach the isolation of variant anti-EGFR antibodies that are active at pH 7.4 only and variant antibodies that are active at pH 6 only (page 47, Table 13).  Kodandapani do not teach that mutant polypeptides having a ratio of less than 3.0 in the third and fourth assay are selected based on 
The effect of the limitations of claim 61 is to require the activity conditional polypeptides to be cooperative with respect to the differences between the first condition and the second condition and the presence or absence of the small molecule or ion. That is, the presence of the small molecule or ion and the condition of the first assay act additively or synergistically to enhance the activity of the conditional polypeptide.
It would have been prima facie obvious at the time of the effective filing date to isolate the variant antibodies that preferentially bind to EGFR under normal physiologic conditions relative to binding to EGFR under tumor microenvironment conditions and use the same criteria of having a ratio greater than 3 fold for binding to the target antigen under physiologic conditions of pH 7.4 versus acidic condition of pH 6.  One of skill in the art would have been motivated to do so by the teachings of Kodandapani on the selection of desired mutant antibodies having a ratio of greater than 3.0 for binding to the targeted EGFR under conditions of low pH, high lactic acid.  One of skill in the art would understand that the ratio of greater than 3 can also be applied to the selection of variant antibodies having a ratio of greater than 3.0 for binding to the targeted EGFR under conditions of physiological normal pH and low lactic acid.  

Conclusion
No claims allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY L. MCDERMOTT whose telephone number is (571)272-0486.  The examiner can normally be reached on Monday - Friday 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WESLEY L. MCDERMOTT/
Examiner, Art Unit 1643
/Karen A. Canella/Primary Examiner, Art Unit 1643